252 S.W.3d 198 (2008)
John FLAIM, Appellant,
v.
UNIVERSITY OF MISSOURI and Ellis Fischel Cancer Center, Respondents,
Capital Region Medical Center, Respondent.
No. WD 67786.
Missouri Court of Appeals, Western District.
April 1, 2008.
Application for Transfer Denied May 27, 2008.
Ronald Bartlett, Columbia, for appellant.
George T. Floros, St. Louis, Richard Lee Montgomery, Jr., Columbia, Melody Powell, Kansas City, for respondent.
Before RONALD R. HOLLIGER, Presiding Judge, HAROLD L. LOWENSTEIN, Judge, and JAMES M. SMART, JR., Judge.
Application for Transfer to Supreme Court Denied May 27, 2008.

ORDER
PER CURIAM.
John Flaim appeals the decision of the Labor and Industrial Relations Commission denying his claim for workers' compensation. Finding no error, we affirm the judgment. As a published formal opinion would have no precedential value, the parties have been provided with a memorandum explaining the reasoning of *199 the court and the judgment is affirmed pursuant to Rule 84.16(b).